Citation Nr: 1035174	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral hip disability.

3.  Entitlement to service connection for a low back disability, 
to include as secondary to a bilateral knee disability.

4.  Entitlement to service connection for a hip disability, to 
include as secondary to a bilateral knee disability.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and posttraumatic 
stress disorder (PTSD), secondary to a bilateral knee disability.

6.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his girlfriend


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1983 to November 1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  In April 2007, the 
RO denied service connection for a mental disorder (claimed as 
depression, adjustment disorder, and anxiety.  The RO also denied 
service connection for a hip and low back condition, finding that 
the Veteran had not submitted new and material evidence to reopen 
the claim.  Irrespective of the RO's action, the Board must 
decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for a 
bilateral hip and low back disorder.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The Veteran requested a "reconsideration" of the decision in 
August 2007.  The RO confirmed the denial of the low back and 
mental conditions in a May 2008 rating decision, and also denied 
a service connection claim for PTSD.  The Veteran appealed this 
decision.

In July 2009, the RO confirmed the denial of service connection 
for a bilateral hip condition and also denied service connection 
for depression secondary to bilateral chondromalacia and 
fibromyalgia.  The Veteran appealed this action.

In June 2010 the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.

At the time of the Board hearing, the Veteran submitted 
additional evidence that had not been considered by the RO.  A 
remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, 
however, as he waived RO jurisdiction of the new evidence.

As the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record, the mental health claim has been 
modified, as reflected on the cover.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder and 
PTSD, secondary to the bilateral knee disability, and  bilateral 
hip disability, to include as secondary to a bilateral knee 
disability are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in February 1986 denied service connection 
for a low back disability and a bilateral hip disability.  After 
being notified of the decision, the Veteran did not file a timely 
appeal.

2.  Evidence received since the February 1986 rating decision was 
not previously considered, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claims of service connection 
for a low back disability and a bilateral hip disability.

3.  The Veteran's current low back disability, chronic lumbar 
disk protrusion with bilateral radiculopathy and facet arthrosis, 
is related to his military service.

4.  Fibromyalgia, first manifested after service separation, is 
not related to his military service or to any event, injury, or 
disease incurred therein.


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1986 rating 
decision is new and material and the claim of service connection 
for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 
7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Evidence received since the final February 1986 rating 
decision is new and material and the claim of service connection 
for a bilateral hip disability is reopened.  38 U.S.C.A. §§ 5108, 
7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection of a low back disability 
are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2009).

4.  The criteria for service connection of fibromyalgia are not 
met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in 
June 2009 on the claim of service connection for fibromyalgia.  
The Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service, or an 
event in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records, as well as post-service VA and private 
treatment records related to the disabilities on appeal.  There 
is no indication in the record of any outstanding evidence.  

In a claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
A medical examination is necessary when the record (1) contains 
competent evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) contains 
evidence, which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a decision.  
See 38 U.S.C.A. § 5103A(d).  

While the Veteran has a current diagnosis of fibromyalgia, there 
is no probative evidence that this condition was incurred in or 
aggravated by service.  Under these circumstances, the VCAA's 
duty to assist doctrine does not require that the Veteran be 
afforded medical examination.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA examination 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

All known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

The Veteran's service connection claim for a back disability has 
been considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted below, no conceivable prejudice 
to the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 

New and Material Evidence

In a claim to reopen a previously denied claim of service 
connection, VCAA notice requires information regarding the 
evidence and information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Veteran's claims of service connection for his bilateral hips 
and low back, to include as secondary to his service-connected 
right knee disability, were originally denied in February 1986, 
on the grounds that the record did not show the existence of a 
chronic disability.  In order to qualify as new and material, any 
evidence submitted in association with the claim to reopen must 
address the issue of a chronic disability.

At the time of the February 1986 rating decision which denied 
service connection for a bilateral hip and low back disability, 
the evidence consisted of the Veteran's service treatment records 
showing complaints of hip and back pain in service, a January 
1986 VA examination showing complaints of hip pain when driving 
and back pain for at least 6 months, and a January 1986 X-ray of 
the lumbar spine.

Evidence submitted since the February 1986 rating decision 
includes: an October 2007 statement by the Veteran's chiropractor 
that it was possible that his chronic knee condition was 
contributing to his lower back condition; a written statement by 
the Veteran's mother and step-father noting complaints of low 
back pain after his separation from service; VA treatment records 
for his low back condition; a May 2009 MRI of the lumbar spine 
showing annular bulging at L5-L6; physical therapy records from 
March 2010 which diagnose a chronic low back condition and relate 
it to the complaints of low back pain in service; and the 
testimony of the Veteran, his mother, and his girlfriend at the 
hearing held in June 2010.  With respect to the hips, the record 
shows a currently diagnosed condition of trochanteric bursitis 
and the Veteran's testimony that his hips started to bother him 
after his in-service surgery on his knees.  He also testified 
that a doctor told him his hip disability was related to service.

All of the evidence submitted since the February 1986 rating 
decision is new, in that it was not previously considered in 
adjudicating the claims.  In addition, all of the evidence 
addresses the issue of a chronic disability, and the relationship 
of that disability to the Veteran's military service, which are 
both unestablished facts necessary to substantiate the claims of 
service connection.  Thus, new and material evidence on the 
claims of service connection for a bilateral hip and low back 
disability has been submitted, and the claims will be reopened.  
The merits of the claims are considered below.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of chronic disease in service requires a combination 
of manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
after discharge is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board provide reasons for rejecting evidence 
favorable to the Veteran.

Low Back

The Veteran's service treatment records show that he was treated 
in April 1985 for pain in the low back, hip, and knees of two 
weeks duration after lifting an air-conditioner.  The Medical 
Evaluation Board report of July 1985 also lists chronic low back 
pain incurred in service, with onset in 1985.

A January 1986 VA examination report shows the Veteran's 
complaints of low back pain for six months.  He reported that in 
the summer of 1985 while lifting an object, he experienced low 
back pain.  During the present examination, he did not have 
symptoms but had not been doing any heavy lifting.  X-ray 
examination showed no gross radiographic abnormality.

A private treatment record dated in November 1997 shows that x-
ray of the thoracolumbar spine demonstrated evidence of fracture 
or dislocation; there was no evidence of tumor or bony 
distortion.  Private treatment records dated from 1998 to 2001 
note continued treatment for back pain.  VA treatment records 
dated in 2007 also show treatment for low back pain.  

In a written statement submitted in October 2007, the Veteran's 
chiropractor stated that the Veteran "is a patient of mine that 
I have treated for lower back pain since 11-11-97.  It is 
possible that his chronic knee condition is contributing to his 
lower back condition."

In a written statement submitted in June 2008, the Veteran's 
mother and step-father stated that when he was discharged from 
service, he always complained of low back pain and would 
frequently stretch his back in hopes of relieving the pain.

A May 2009 MRI of the low back showed moderate diffuse annular 
bulging at L5-6 with a broad-based central inferior disc 
protrusion or possibly extrusion, which produced only mild 
central canal narrowing, but moderate bilateral foraminal 
narrowing.

A March 2010 physical therapy report showed a diagnosis of 
chronic lumbar disc protrusion with bilateral radiculitis and 
facet arthrosis.  The provider noted that the symptoms were 
consistent with the medical records showing persistent low back 
pain throughout his military service.  The provider reviewed the 
medical records and offered the opinion that the Veteran's low 
back disability as likely as not began during his time in the 
military and had continued to deteriorate since service 
separation.

At hearing in June 2010, the Veteran testified that a certified 
diagnostic physical therapist had stated that his current low 
back disability was as likely as not due to his military service, 
and illustrated his opinion with specific discussion of 
complaints in service.  He stated that his low back had begun to 
hurt in June 1985 and became severe due to lifting an air 
conditioner during the performance of his duties.  His girlfriend 
testified that he took a lot of medication for his back pain and 
that she often massaged his back until the medication took 
effect.

As the evidence of record demonstrates an injury to the back in 
service, a currently diagnosed low back disability, the Veteran's 
chronic complaints of back pain since service, and an opinion by 
a competent medical provider linking the current back disability 
to service, the Board finds that the criteria for service 
connection of the low back disability have been met.  

Fibromyalgia

The Veteran's service treatment records are silent as to any 
complaints, treatment, or diagnosis of fibromyalgia in service.  
The July 1985 Medical Evaluation Board does note chronic low back 
pain and right knee chondromalacia, but these are considered 
separate disabilities and are service-connected as such.

In June 2008, the Veteran was seen at the VA Medical Center 
rheumatology clinic for complaints of widespread musculoskeletal 
pain.  He reported pain in his upper and lower back, posterior 
and lateral hips, and medial thighs.  The provider noted diffuse 
musculoskeletal pain with minimal degenerative changes on X-ray, 
an overall picture that was most consistent with a diagnosis of 
fibromyalgia.  The provider recommended systemic treatment and 
prescribed medication to address the symptoms.

In September 2008, the Veteran was seen at a follow-up visit 
where physical examination showed diffuse tenderness over the 
trapezius, supraspinatus, low back, sterna margins, lateral 
epicondyles, fingers, toes, greater trochanters, knees, anserine 
bursa, and ankles.  An October 2008 VA treatment record shows an 
impression of fibromyalgia, which continued to be quite 
symptomatic.

In April 2009, the Veteran was seen for follow-up care and 
reported that he was on a lengthy list of medications but felt 
"awful all the time."  He reported pain in his buttocks, low 
back, lateral thighs, and calves, as well as his left shoulder.  
His fingers were numb, and he had notice muscle spasms.  A 
December 2009 VA treatment record shows an overlying myofascial 
pain syndrome.  It was noted that the Veteran has had pain for 
several years and muscle spasms and trigger points along his 
thoracic and lumbar muscles.

In a written statement submitted in March 2010, the Veteran 
requested a fee-basis consultation regarding possible diagnosis 
and treatment of chronic myofascial pain.  He offered his opinion 
that perhaps what had been diagnosed as fibromyalgia was actually 
chronic myofascial pain, which was more likely to be resolved 
with proper treatment.  He cited specific medical books and 
research in support of his assertion.  He also submitted articles 
on chronic pain.

At the June 2010 Travel Board hearing, the Veteran testified that 
he was diagnosed with fibromyalgia in June 2008 and that he was 
currently treated for the condition by a rheumatologist at VA.  
He said none of the current problem areas of his body hurt until 
after he went into the service, but that since joining the 
military there had been a gradual increase of pain in adjacent 
musculoskeletal groups or body parts.  He noted that fibromyalgia 
was generally considered to have no clear cause, making it 
refractory to treatment and prone to misdiagnoses, such as 
hypochondriasis, psychopathic pain, or malingering.  He asserted 
that when his low back pain, hip pain, and other problems were 
considered, that his fibromyalgia had been manifest to at least a 
10 percent level within the first year after he left service.  

On the basis of the service treatment records, fibromyalgia was 
not affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 
3.303(a) is not established.

Also the Veteran has not stated, and there is no other competent 
evidence either contemporaneous with or after service, that 
fibromyalgia was noted, that is, observed, during service, and 
the principles of service connection, pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  
For this reason, service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.

As for service connection based on a post-service initial 
diagnosis after service under 38 C.F.R. § 3.303(d), the evidence 
shows that fibromyalgia was first diagnosed by the Veteran's VA 
physician in June 2008, more than 20 years after service 
separation.

Although the Veteran is competent to describe symptoms of a 
disease, such as pain and fatigue, Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (lay testimony is competent as to symptoms of 
an injury or illness, which are within the realm of personal 
knowledge), fibromyalgia is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under case 
law, lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the determination is 
not medical in nature and is capable of lay observation).

Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer).  
Fibromyalgia is not a simple medical condition, such as a broken 
leg, but rather requires the application of medical expertise to 
the facts presented, which includes the Veteran's history and 
symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (citing Jandreau).  For this reason, the Board determines 
that fibromyalgia is not a simple medical condition that a lay 
person is competent to identify.

While the Veteran is competent to relate a current diagnosis, no 
health-care provider has attributed his fibromyalgia to his 
military service or to any injury, disease, or event therein.  To 
the extent the Veteran's statements and testimony are offered as 
proof of the diagnosis of fibromyalgia or to relate it to an in-
service disease or injury, as a lay person, the Veteran is not 
qualified, that is not competent, through education, training, or 
experience to offer such a medical diagnosis or to give an 
opinion as to whether fibromyalgia is related to his service or 
was manifest to a compensable degree within the first year after 
service separation.  For this reason, the Board rejects the 
Veteran's statements as favorable evidence on these questions.

Moreover, the medical literature submitted by the Veteran on 
chronic pain does not directly relate to his condition or show 
any relationship between his fibromyalgia and his military 
service.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).

There is no competent (medical) evidence that the Veteran's 
fibromyalgia is related to his service, or was manifest to a 
compensable degree within the first year after service 
separation.  As noted above, the Veteran's low back and knee 
disabilities, which he asserts as evidence of fibromyalgia within 
the first post-service year, are separately service-connected 
disabilities.   

In light of the foregoing, the preponderance of the evidence is 
against the claim for the reasons articulated, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

New and material evidence has been received in regards to the 
claim of service connection for a low back disability and the 
claim is reopened.

New and material evidence has been received in regards to the 
claim of service connection for a bilateral hip disability and 
the claim is reopened.

Service connection for chronic lumbar disk protrusion with 
bilateral radiculitis and facet arthrosis is granted, subject to 
the rules and payment of monetary benefits.

Service connection for fibromyalgia is denied.






REMAND

While the notice provisions of the VCAA appear to be satisfied as 
to the claims of service connection for a bilateral hip 
disability and an acquired psychiatric condition, to include 
major depressive disorder and PTSD, the Board is of the opinion 
that further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the facts 
pertinent to his claims.  See 38 C.F.R. § 3.159.

The Veteran's service treatment records show that in April 1985, 
the Veteran was treated for pain in the low back, hip, and knees 
after having lifted an air conditioner two weeks prior.  Months 
after discharge from service, a January 1986 VA examination 
report shows complaints of hip pain mostly while driving.

An October 2006 statement from a former co-worker notes that in 
August 2004, the Veteran complained about his hips a lot while 
working.  VA treatment records dated in May 2007 and August 2007 
show the Veteran's reports that his hip pain started in service.  

In January 2008, the Veteran was seen at VA with complaints of 
bilateral minor hip arthritis.  The provider noted that a 
rheumatologist had diagnosed trochanteric bursitis and treated 
the condition with an injection.  The provider felt the Veteran's 
symptoms were most likely due to trochanteric bursitis, rather 
than to the hip joint itself, and recommended treatment by the 
rheumatologist.  A separate January 2008 VA orthopedic clinic 
note shows an assessment of bilateral knee arthritis with 
associated bilateral minor hip arthritis.

In December 2009, the Veteran reported on a VA record that he had 
hip pain since a 1984 knee surgery.

At the June 2010 Travel Board hearing, the Veteran testified that 
his hips started bothering him two weeks prior to June 3, 1985.  
He suspected that this was due to his knees, as he had had 
neither prior injury, nor a single problem with his hips until 
about one year after the June 1984 surgery on his knees.  They 
just began to hurt, and they limited his ability to walk long 
distances or lift over 50 pounds.  He also stated that a doctor 
had told him that his hip was related to service.

As the record shows in-service injury to the hips and a knee 
surgery, chronic complaints of hip pain since service, a current 
hip disability, and a diagnosis of bilateral knee arthritis with 
associated minor hip arthritis, a medical opinion addressing the 
etiology of the Veteran's bilateral hip disability needs to be 
obtained.  Also, the Veteran should be given the opportunity to 
provide additional information about the doctor he said related 
his hip disability to service.

With respect to the mental health claim, the evidence of record 
indicates that the Veteran was diagnosed with mild bipolar 
disorder in 1992, after his father committed suicide.  In 
September 2006, the Veteran a psychological assessment indicated 
marked depression, anxiety, and hypersensitivity, as well as some 
characteristics of PTSD.  

The Veteran has reported an incident during scuba training in the 
when he had a poor seal on his face mask while working in the 
deep end of the pool, which caused water to go up his nose.  He 
began to panic and tried to get out of the pool, but his 
instructors prevented that.  He felt as if he was going to drown.  
Since then, he reported a significant problem with authority 
figures, as well as an irritable demeanor and anger on minimal 
provocation.  In May 2008, the RO entered a formal finding that 
the stressor incident identified by the Veteran - a near drowning 
as part of his scuba training - was not one which could be 
verified by the U.S. Army and Joint Services Records Research 
Center (JSRRC).

In February 2007, the Veteran was diagnosed with cyclothymic 
disorder and the provider indicated he did not meet the criteria 
for a diagnosis of PTSD.  In November 2007, a psychiatric 
treatment provider offered the opinion that the Veteran's 
experience during scuba training was traumatic and may have added 
to a pre-existing anxiety problem.

A written statement submitted by the Veteran's mother and step-
father in June 2008 indicated that when his pain intensified, he 
would become more irritable and negative about life, which was 
detrimental to his job and social life.  They reported witnessing 
mood swings, depression, hyperactivity, anger, and other symptoms 
possibly attributed to bipolar disorder, which apparently ceased 
when his pain was relieved by cortisone injections.  In June 
2010, a private psychologist diagnosed PTSD and indicated that 
when the Veteran had increased pain in his low back and knees, it 
caused increased irritability and depression.  As he was less 
able to function physically, intrusive memories were triggered.  
The provider stated that the depression and irritability was 
secondary to the pain and functional limitations.

Based on the evidence discussed above, the exact nature and 
etiology of the Veteran's acquired psychiatric condition is 
unclear.  While the fact that the identified stressor cannot be 
verified may prevent direct service connection for PTSD, the 
indications of other diagnoses and of increased symptomatology as 
a result of the pain from his service-connected disabilities 
demonstrate the need for a VA examination on the issue of 
secondary as well as direct service connection.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or notify VA of 
any relevant evidence for his service 
connection claims for a bilateral hip and 
back condition, specifically the statement 
from the doctor he testified about, in which 
the doctor related his current hip disability 
to his service.

2.  Schedule the Veteran for a VA orthopedic 
examination to determine the following:

a)  Conduct any necessary x-ray or MRI 
studies to determine what present diagnosis 
the Veteran has in his hips.

b)  State whether it is at least as likely as 
not (50 percent chance or greater) that any 
present hip disability is related to the 
Veteran's service.

c)  State whether it is at least as likely as 
not that any present bilateral hip disability 
was caused by his service-connected bilateral 
knee disability OR was aggravated beyond the 
normal progress of the hip disability by his 
knee disabilities.

The examiner should provide the rationale for 
any opinion(s) rendered.  A copy of the 
claims file should be provided to the 
examiner for review.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

Also, the term "aggravation" means a 
permanent increase in severity, that is, a 
worsening of the underlying condition not due 
to the natural progress as contrasted to a 
worsening of symptoms.

3.  Afford the Veteran an appropriate VA 
psychiatric examination to determine the 
proper diagnosis or diagnoses for his 
acquired psychiatric condition(s), to include 
an opinion as to whether it is at least as 
likely as not that such current condition was 
incurred in or aggravated by his military 
service, or is aggravated by his service-
connected disabilities or the pain resulting 
thereby.  The examiner should provide the 
rationale for any opinion(s) rendered.  A 
copy of the claims file should be provided to 
the examiner for review.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

Also, the term "aggravation" means a 
permanent increase in severity, that is, a 
worsening of the underlying condition not due 
to the natural progress as contrasted to a 
worsening of symptoms.

4.  On completion of the foregoing, the claim 
should be adjudicated.  If the decision 
remains adverse to the Veteran, then provide 
him and his representative a supplemental 
statement of the case and return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


